UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):December 7, 2013 EMBARR DOWNS, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 000-55044 (Commission File No.) 46-3403755 (IRS Employer Identification No.) 205 Ave Del Mar #984 San Clemente, CA 92674 (Address of principal executive offices) (zip code) (949) 461-1471 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2 (b)) oPre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4 (c)) Item 8.01 Other Events. (a) The Company’s thoroughbred, Rock Off, completed a workout on December 7, 2013.Rock Off is expected to have one more work on December 14, 2013 prior to his next race.Rock Off has had 7 work outs since October 27, 2013.His workouts were as follows: Thoroughbred Date Track Distance Time Rock Off December 7, 2013 BHP 5 Furlongs 1 Minute 1 2/5 Seconds Rock Off November 29, 2013 BHP 5 Furlongs 1 Minute 2 Seconds Rock Off November 22, 2013 BHP 5 Furlongs 1 Minute 2 4/5 Seconds Rock Off November 15, 2013 BHP 4 Furlongs 48 Seconds Rock Off November 9, 2013 BHP 4 Furlongs 49 3/5 Seconds Rock Off November 3, 2013 BHP 3 Furlongs 38 3/5 Seconds Rock Off October 27, 2013 BHP 3 Furlongs 38 Seconds Workout information can be located on the Company’s corporate website – www.embarrdowns.com. (b) The Company is expecting to enter Rock Off into a race on December 20, 2103.This is dependent on the race being written in for that day and that there is sufficient number of thoroughbreds in the race for it to be run. Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: December 9, 2013 Embarr Downs, Inc By: /s/ Joseph Wade Name: Joseph Wade Title: CEO
